Case 1:18-cv-25429-MGC Document 28 Entered on FLSD Docket 08/07/2019 Page 1 of 1



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                           (Miami Division)
                                  Case No: 1:18-25429-CV-MGC

  MAITE MARTINEZ,

          Plaintiff,
  v.

  CHERRY BEKAERT, LLP,
  a Foreign for profit corporation,

        Defendant.
  _________________________________/

                             NOTICE OF SELECTION OF MEDIATOR

          The parties have selected Allene D. Nicholson, Esq. as the mediator for this case.

          Respectfully submitted August 7, 2019.

                                           By: /s Sundeep K. Mullick __________
                                                  Sundeep K. Mullick, Esq.
                                                  Florida Bar No.: 18175
                                                  sunny@kuvinlaw.com
                                                  Law Office of Lowell J. Kuvin
                                                  17 East Flagler Street, Suite 223
                                                  Miami, Florida 33131
                                                  Tel.: 305.358.6800
                                                  Fax: 305.358.6808
                                                  Attorney for Plaintiff



                                      CERTIFICATE OF SERVICE
           I hereby certify that on August 7, 2019, I electronically filed the foregoing document with
  the Clerk of the Court using CM/ECF which will automatically send a copy of the foregoing to
  all registered counsel in this action.
                                         By: /s Sundeep K. Mullick __________
                                                 Sundeep K. Mullick, Esq.
                                                 Attorney for Plaintiff


                                                       1
                                         LAW OFFICE OF LOWELL J. KUVIN
  17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
